Submission of the cause is on motion and on merits. The motion, seasonably presented, is by the State, to strike the bill of exceptions upon the ground that it was not signed and approved by the trial judge *Page 214 
within the time prescribed by Section 6433, Code 1923, Code 1940, Tit. 7, § 822. This alleged fact appears to be correct, the bill of exceptions having been signed by the judge 85 days subsequent to its presentment.
An examination of the bill of exceptions and other proceedings of record discloses no violation of any constitutional right of the defendant, hence the motion is due to be granted. Jones v. State, 237 Ala. 614, 188 So. 384. Rutherford v. State, 237 Ala. 613, 188 So. 385. Griffin v. State, 29 Ala. App. 348, 196 So. 136. Roberson v. State,28 Ala. App. 128, 180 So. 591. It is so ordered.
With the bill of exceptions stricken there only remains the question of determining whether there are substantial errors or irregularities appearing of record as would constitute a reversal. We are able to discover none so the judgment of conviction is affirmed.
Affirmed.